EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and Amendment to Claims filed on12/14/2021, claim 10 remain cancelled; claims 1, 11, 13 and 14 were amended; no claims were added. As a result, claims 1-9, 11-18 are pending, of which claims 1, 13, 14 are in independent form.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Allowable Subject Matter
Claims 1-9, 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-9, 11-18:
As to claims 1, 13, and 14, the prior arts of record and further search does not explicitly teach the following limitations – “retrieving one or more text arrangements from a storage unit and displaying said one or more text arrangements on a user interface of said computer; recording and storing to the storage unit a plurality of images of the user from said camera while said user reads said one or more text arrangements; analyzing 
Applicant’s argument on page 12of Remarks mailed on 12/14/2021 (“Furthermore nothing in Gordon includes retrieving one or more text arrangements from a storage unit and displaying said one or more text arrangements on a user interface of said computer, instructing a user to read said one or more text arrangements and recording and storing to the storage unit a plurality of images of the user from said camera while said user reads said one or more text arrangements. Consequently, Gordon does not teach each and every element of the claim.”) is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Valsecchi et al. (“Saccadic and smooth-pursuit eye movements during reading of drifting texts”, 2013) discloses reading presented static and drifting texts and computes eye movement parameters such as saccade and smooth-pursuit eye movements. However, Valsecchi does not explicitly teach 1) calculating a plurality of acquired values from the neurological responses and comparing the plurality of acquired values with a plurality of baseline values in claim 1; 2) calculating a first distance value and a first speed value relating to the movement of the user’s left and right eyes in claim 13; 4) determining a plurality of luminosity values from said image to be stored in the storage unit in claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497